DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is provided”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is provided” in line 1 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 309 608 A2.
With respect to claim 1, EP 0 309 608 A2 discloses a biasing system for use with an associated run selector device having a valve member movable within a housing between opposite first and second run selection positions selecting respective first and second commodity distribution runs of the associated run selector device (see Figures 3-5b), the biasing system comprising: 
a first biasing element 73 on the housing of the associated run selector device; and 
a second biasing element 67,71 on the valve member of the associated run selector device, 
wherein the first and second biasing elements are movable relative to each other between opposite first and second biasing system positions together with the associated valve member being moved relative to the housing between the opposite first and second run selection positions (see claim 16 of EP 0 309 608 A2), 
wherein the first and second biasing elements are mutually biased against each other to urge each other apart and towards a one or the other of the opposite first and second biasing system positions (see claim 17 of EP 0 309 608 A2). 
As to claim 2, see claim 17 of EP 0 309 608 A2.
Regarding claim 4, see Figures 3-5b of EP 0 309 608 A2.
With respect to claim 8, EP 0 309 608 A2 discloses a run selector system comprising: 
a housing having an input port and first and second output ports (see Figure 3, wherein the two outlets are dependent on either position of the flap); 
a valve member 63 disposed in the housing, the valve body member comprising a valve body member 63 moveable between opposite first and second run selection positions relative to the housing, the valve body member in the first run selection position relative to the housing defining a first fluid circuit comprising the input port opened to the first output port and closed to the second output port, and the valve body member in the second run selection position relative to the housing defining a second fluid circuit comprising the input port closed to the first output port and opened to the second output port (see Figures 3 and 4);
an interface device (see detailed mapping below); and 
a control arm member 71 operatively coupled with the valve body member by the interface device for moving the valve body member between the first and second run selection positions relative to the housing, the control arm member being movable between opposite first and second control arm positions corresponding respectively to the first and second run selection positions of the valve body member (see Figures 3 and 4), 
wherein the interface device comprises: 
a first interface element 73 on the valve body member; 
a second interface element 69 on the control arm member; and 
a resilient member (67: connection part of spring) disposed between the first and second interface elements (see Figures 3-5b), the resilient member being compressible between the first and second interface elements to permit limited relative movement between the control arm member and the valve body member (see Figures 3 and 4).
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 272730.
With respect to claims 1, 2 and 4, see the Figure and the disclosure in lines 29-40 of page 1 of DE 272730. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 309 608 A2 in view of EP 3 225 093 A1.
With respect to claim 12, EP 0 309 608 A2 discloses a run selector device self-compensated for obstructions, comprising: 
a valve housing comprising a housing body defining: 
an input port for conducting an input fluid flow into the housing body; 
a first output port in fluid communication with the input port for conducting the input fluid flow out of the housing as a first output fluid flow; 
a second output port in fluid communication with the input port for conducting the input fluid flow out of the housing as a second output fluid flow (see Figure 3, wherein the two outlets are dependent on either position of the flap); 
a valve 63 disposed in the housing, the valve defining a valve body member having: 
a proximal end pivotable about a pivot axis between opposite first and second positions for porting the input fluid flow to the first and second output ports, respectively, of the housing body; and 
a distal end sealing the valve body against opposite first and second surfaces of the housing body for the valve body being disposed in the opposite first and second positions, respectively (See Figures 3 and 4).
Claim 12 distinguishes over EP 0 309 608 A2 in requiring the distal end of the valve body to comprise a flexible portion extending along an edge of the valve body.  An objective technical problem of preventing the jamming of the flap during its operation is presented.
However, EP 3 225 093 A1 suggests for the same problem (see the disclosure in paragraph [0006]) the same solution (see claim 1 of EP 3 225 093 A1). 
As the systems of EP 0 309 608 A2 and EP 3 225 093 A1 are compatible, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented the solution of EP 3 225 093 A1 into the device of EP 0 309 608 A2 for greater operational functionality of the device.
Claim 13 distinguishes over EP 0 309 608 A2 in requiring the valve body of the valve to be formed of a first material having a first flexibility characteristic; and the flexible portion of the valve body to be formed of a second material having a second flexibility characteristic that is more flexible than the first flexibility characteristic.
See claim 1 of EP 3 225 093 A1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented the solution of EP 3 225 093 A1 into the device of EP 0 309 608 A2 for greater operational functionality of the device.
Claim 14 distinguishes over EP 0 309 608 A2 in requiring the valve body of the valve to be formed of a plastic having a durometer of about 70- 100 Shore D; and the flexible portion of the valve body to be formed of a plastic having a durometer of about 40-60 Shore D.
However, the selection of the specific durometer range set forth supra merely represents an obvious design choice for optimum performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented the specific durometer ranges set for supra in the device of EP 0 309 608 A2 for greater operational functionality of the device. 

Allowable Subject Matter
Claims 3, 5-7, 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barsi et al. US 9,578,801 B2 disclose a seeder with a metering system having selectively powered metering sections.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 29, 2022